Citation Nr: 1546112	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  13-31 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder (claimed as a "stomach" condition), to include diverticulitis.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

This claim comes before the Board of Veterans Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran has a current gastrointestinal disorder that began in or was caused by his military service.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disorder, to include diverticulitis, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A May 2011 letter fully satisfied the duty to notify provisions.  This letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates. 

Regarding the duty to assist, the VA obtained the Veteran's service treatment records, VA medical records, private medical records, and VA examination reports.  The Veteran underwent VA examination in June 2011.  The examination reports include interviews and physical examination of the Veteran, and where relevant, include opinions with relevant supporting rationales.   The claims file additionally contained a private medical opinion.  In combination, this private opinion and the VA examination opinion provided sufficient evidence for the adjudication of the issue addressed below. 

The Veteran did not request a hearing before a member of the Board.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regarding gastrointestinal disorder, a peptic ulcer (gastric or duodenal) is a chronic disease under 38 C.F.R. § 3.309(a).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Finally, the ultimate credibility or weight to be accorded evidence is a question of fact.  As the fact finder the Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that his current gastrointestinal disorder, specifically diverticulitis, began in service.  He reported in service complaints of left-side abdominal pain, and hospitalization and treatment for this pain in service.  He contends that his ongoing intestinal bleeding is related to this in-service abdominal pain.

Service treatment records contain a May 1968 Food Handler's Status Report, where an examination of the Veteran had revealed G. Lamblia.  He was asymptomatic, so no treatment was given.  A May 1970 report of medical history where the Veteran indicated he had frequent indigestion.  He stated that the indigestion occurred one year prior, associated with overeating.  He was not treated at that time.  A May 1970 medical examination included a normal evaluation of the abdomen and viscera.  

A June 1970 hospital record where the Veteran complained of stomach pain for two weeks.  He complained of aching discomfort on the right and above umbilicus for two weeks.  His discomfort was "only present after eating or drinking and then lasts two to three hours."  He did not have diarrhea or vomiting, or jaundice.  He reported his bowel movements were "regular (brown and without blood)."  He had recently reduced his weight from 200 lbs. to 188 lbs. through dieting and skipping meals.  His pain was "not severe enough to interfere with his activities, and resolved spontaneously."  The impression was of "functional bowel disease."  He was scheduled for a GI series because "verbal reassurance does not satisfy [the Veteran]."  He was told to take Metamucil and drink water.  Another June 1970 record noted the Veteran had chest and stomach pains.  "Has hiatal hernia symptoms -pain after meals (heartburn)."  In July 1970, he complained of chest pain.  He was scheduled for an upper GI series the following week, but the "pain now appears to be epigastric with some radiation into the chest."  He was told to continue taking his medication. 

The earliest treatment records after the Veteran's discharge from service in 1970 are from June 1997.  In June 1997, the Veteran began having bloody bowel movements.  They culminated with him having a syncopal episode in a restaurant, and "passing out."  When he "came to" he had a significant amount of blood on his clothes and he was taken to a private hospital emergency department.  He did not report abdominal pain during this whole experience.   The hospital records noted that he had "no significant history."  His prior medical history included a ganglion cyst, diabetes, and prostatitis.  The records do not mention the Veteran's in-service complaints or any continued "stomach" problems.   A colonoscopy revealed extensive right-sided diverticular disease with possible blood and stool in one of the diverticula.  There was no active bleeding.  The private physician found that the gastrointestinal bleeding "seems fairly certain to be a lower source...certainly a diverticular bleed is a strong consideration."

In June 2007, the Veteran was hospitalized for a lower gastrointestinal bleed.  A February 2007 colonoscopy had shown diffuse diverticulosis, and initially a second colonoscopy was not going to be performed.  However, after receiving two units of blood, his hematocrit remained low, so an additional colonoscopy was performed.  It showed multiple diverticula, but none actively bleeding.  One small area looked like scope trauma or an AVM in the proximal left colon and this was cauterized.  He had internal hemorrhoids.  Thereafter, he passed no more blood.

The Veteran was hospitalized again in September 2009 for bloody stools.  An esophagogastroduodenoscopy demonstrated a duodenal ulcer which was not actively bleeding, but did have evidence of recent bleeding.  The physician found that the "most likely etiology of the patient's ulcer is recent NSAID use related to his sore throat." 

In April 2010, the Veteran was against hospitalized for bloody stools.  An esophagogastroduodenoscopy was unremarkable for stomach, duodenum and esophagus.   A colonoscopy showed a diverticular bleed.  An abdominal x-ray revealed nonobstructive bowel gas pattern with sclerotic density in the left iliac bone, likely representing bone island.  The discharge summary noted that the Veteran had a lower gastrointestinal bleed, with bleeding diverticulum that was "clipped by GI."  The Veteran returned 24 hours after discharge with recurrent lower GI bleeding.  He was placed on stool softeners. 

In April 2011, the Veteran had acute lower gastrointestinal bleeding, presumed secondary to a diverticular bleed.  He had a history of diverticulosis with prior diverticular bleeds in the past.  He denied chest pain and lightheadedness.  He had a blood transfusion.  He had bleeding during his stay and underwent a tagged RSC scan.  The scan was read as negative for any evidence of localized bleeding.  It was suggested he undergoing a repeat colonoscopy in two to three months.  He reported he felt well, and he no longer had bleeding following treatment.  

A July 2011 endoscopy found a polyp in the Veteran's transverse colon, and multiple small and large-mouthed diverticula were found in the entire colon.  A July 2011 treatment record noted that the Veteran had recurrent GI bleeding, presumed diverticular, with mid-ascending colon diverticulum with adherent clot, which was treated with hemostatic clips in April 2010.  He also had a history of a duodenal ulcer in September 2009 and a positive finding of H. pylori in September 2009.  His family medical history included that his mother had diverticulitis.  The record noted that the private physician discussed the "natural history of diverticular bleeding" with the Veteran.  The private physician suggested an extended right hemicolectomy.

The Veteran was afforded a VA examination in June 2011.  The examiner interviewed the Veteran, provided a physical examination, and reviewed the record.  The examination report contains a thorough review of the Veteran's medical treatment records from service to the present.  The Veteran reported being treated for a stomach problem in service in 1968.  He reported having "a little pain to the left side of my stomach."  He stated he was later removed from a position with the flight line and placed at a desk job for the last year of his service due to his symptoms of "anxiety, with continued pain to the left side of my stomach."  He was diagnosed with a history of diverticulosis.  The examiner found that the Veteran did not have a diagnosis of a stomach issue or condition, and indicated that his claimed "stomach disorder" was not due to service because his diagnosis was of diverticulosis and his in-service complaints were related to indigestion.  The examiner noted that the Veteran was initially diagnosed with functional bowel disease, but later found to have indigestion and hiatal hernia symptoms associated with heartburn.  The examiner noted that the service treatment record did not mention diverticulosis.  The examiner additionally pointed out that there was no documentation of stomach or gastrointestinal issues from 1970 to 1997.  Subsequent treatment included multiple diagnoses of diverticular bleeds and a duodenal ulcer in 2009.  

In September 2013, the Veteran's private physician, Dr. J.P., provided a statement that he "would not think there is any connection [between the Veteran's diverticulosis and service]."  Dr. J.P. noted that the service treatment records "mention more about hiatal hernia, there is no testing that would suggest that diverticulosis was ever a diagnosis that was entertained, much less tested for.  Even if [diverticulosis was tested for] there is no indication that any type of military service would cause diverticulosis."  The private physician noted that diverticulosis is mainly related to constipation. 

Here, the Board notes that the Veteran has been credible in reporting that he had abdominal pain in service, and that he was treated for symptoms of abdominal pain in 1970, and he reported a history of indigestion beginning in 1969.  Although service treatment records record that the Veteran complained of right side abdominal pain, he reported it was left sided abdominal pain during his June 2011 VA examination.  The Board presumes that this is simply an error in recording or in memory.  The Board notes that although the Veteran's statements regarding his in-service abdominal pain are credible, he is not competent to provide a medical nexus opinion between his diagnosed diverticulosis and duodenal ulcer and his in-service abdominal pain.  

The claims file contains two negative nexus opinions for the Veteran's claim of a stomach disability that was caused by or began in service.  The VA examiner noted that the Veteran was treated for indigestion in service.  The service treatment records note that the Veteran's complaints of abdominal pain were associated with eating and drinking, and that the pain radiated to his chest.  An in-service care provider noted that the Veteran had heartburn.  The Veteran, himself, indicated that he had indigestion for the prior year (1969).  During his VA examination, the Veteran reported that his stomach discomfort in service was also associated with "anxiety."  His post-service treatment records indicate that 27 years after service the Veteran developed gastrointestinal bleeding.  The bleeding was generally found to be related to diverticulosis (via scopes), and in 2009 was related to an ulcer.  The private physician in 2009 found that the ulcer was the result of recent NSAID use for his sore throat.  Significantly, in 2013, the Veteran's private physician opined that the Veteran's diverticulosis was not related to his in-service abdominal complaints, and noted that diverticulosis is generally due to constipation.  As the competent medical evidence of record is against a finding that the Veteran has a gastrointestinal disorder, to include diverticulosis, related to his military service, the Board finds that entitlement to service connection is not warranted. 

In summary, the record shows that the Veteran's current gastrointestinal disorders (diverticulosis and duodenal ulcer) are not related to service.  There is no indication of a diagnosis related to his in-service indigestion/heartburn.  As such, entitlement to service connection is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a gastrointestinal disorder, to include diverticulitis, is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


